Option Agreement




This Option Agreement to obtain the majority control of the Sublicense Holder
 ("Agreement"), dated as of February 24, 2015 ("Effective Date"), is by and
between Panacea Pharma Inc., a corporation organized under the laws of the
province of Ontario, ("Sublicense Holder") and Panacea Global, Inc., a Nevada
corporation, ("Prospective Sublicense Holder").




WHEREAS, Sublicense Holder has entered into an Exclusive Sublicense Agreement
(“Sublicense Agreement”) with Pharmaceuticals (as defined below) dated December
20, 2014 whereby Sublicense Holder was granted a One Hundred Percent (100%)
interest in the Sublicense Rights (as defined below);




WHEREAS the Sublicense Agreement granted Pharmaceuticals a Thirty Percent (30%)
ownership interest in Sublicense Holder and, therefore, by extension, a Thirty
Percent (30%) interest in the Sublicense Rights;




WHEREAS the Sublicense Holder holds a Seventy Percent (70%) interest in the
Sublicense Rights;




WHEREAS, Prospective Sublicense Holder is interested in obtaining a Fifty-One
Percent (51%) interest in the Sublicense Holder (the “Sublicense Holder
Majority”);




WHEREAS, Prospective Sublicense Holder will acquire the Sublicense Holder
Majority by way of Sublicense Holder issuing to Prospective Sublicense Holder
new shares of common stock from its treasury such that, after the issuance,
Prospective Sublicense Holder holds Fifty-One Percent (51%) of the total
outstanding shares of common stock of Sublicense Holder; and




WHEREAS, Sublicense Holder is willing to grant Prospective Sublicense Holder the
right, for a certain period of time, to purchase the Sublicense Holder Majority
during which time Sublicense Holder will not negotiate a grant of rights, or
grant any rights, to any other third party to purchase or acquire any interest
in the Sublicense Holder or the Sublicense Rights.







1







NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:




"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. For purposes of this Agreement, the term
"control" with respect to a Person (including the terms "controlled by" and
"under common control with") means the direct or indirect power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise/ownership of more
than Fifty Percent (50%) of the voting securities of a Person.




"Agreement" has the meaning set forth in the preamble.




"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in the city of Toronto in Ontario, Canada are authorized or
required by Law to be closed for business.




"Controlled" means, with respect to any intellectual property or right therein,
the possession by a party of the ability to grant a sublicense or further
sub-sublicense without violating the terms of any arrangement or agreements
between such party and any third party.




"Effective Date" means the date of this Agreement as set forth in the preamble.




"Field of Use" means the performance of central laboratory-based diagnostic
testing for cancer in humans based on the detection of HAAH levels in blood.




"HAAH" means human aspartyl beta-hydroxylase.




"Know-How" means all unpatented inventions, technology, methods, materials,
know-how, studies, pre-clinical and clinical data (including toxicology and
safety data), tests and assays, reports, manufacturing processes, regulatory
filings (including drafts) and other




2







information Controlled by Pharmaceuticals or its Affiliates as of the Effective
Date or during the term of the Agreement, to the extent directly relating to the
commercialization of a HAAH-based laboratory test for cancer in humans involving
the Field of Use. Notwithstanding anything to the contrary, Know-How shall not
include any of the foregoing that is owned, licensed, sublicensed, or otherwise
controlled by an entity that acquires Pharmaceuticals prior to the date of the
acquisition of Pharmaceuticals by such entity.




"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any federal, state, local or foreign government or political subdivision
thereof, or any arbitrator, court or tribunal of competent jurisdiction.

 

"Option" has the meaning set forth in Section 2.1(a).




"Option Exercise Date" means the Business Day (or the next Business Day if such
communication is sent on a day that is not a Business Day) upon which
Prospective Sublicense Holder sends a written communication to the Sublicense
Holder stating that Prospective Sublicense Holder is exercising the Option.




"Option Period" has the meaning set forth in Section 2.1(a).




"Patent" means any granted patents and pending patent applications, together
with all additions, divisionals, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, revalidations, supplementary protection certificates, and renewals
of any of the foregoing, and all foreign applications and patents corresponding
to or claiming priority from any of the foregoing.




"Patent Rights" means the Patents Controlled by Pharmaceuticals covering a
HAAH-based laboratory test for cancer in humans in the Territory.
Notwithstanding anything to the contrary, Patent Rights shall not include any
Patents that are owned, licensed, sublicensed, or otherwise controlled by an
entity that acquires Pharmaceuticals prior to the date of the acquisition of
Pharmaceuticals by such entity.




"Person" means an individual, corporation, partnership, joint venture, limited
liability entity, governmental authority, unincorporated organization, trust,
association or other entity.







3







"Pharmaceuticals" means Panacea Pharmaceuticals, Inc., a corporation organized
under the laws of Maryland.




"Prospective Sublicense Holder" has the meaning set forth in the preamble.




"Representative" means a Party's and its Affiliates employees, officers,
directors, consultants, agents, independent contractors, service providers,
sublicensees, subcontractors, and legal advisors.




“Sublicense Holder" has the meaning set forth in the preamble.




"Sublicense Holder Majority" has the meaning set forth in the recitals.







"Sublicense Rights" means the sublicense to provide services in the Territory to
any Person which is not an Affiliate of a party to this Agreement involving the
use of the technology, method, process, Patent Rights, and Know-How related to a
HAAH-based laboratory test for cancer in humans involving the Field of Use.




"Term" has the meaning set forth in Section 4.1.




"Territory" means the United States of America, its territories and possessions,
any state of the United States, and the District of Columbia.

 

2.

Exclusive Option Grant




2.1.

Grant




(a)

Sublicense Holder grants to Prospective Sublicense Holder  an exclusive option,
exercisable for a period of Two Hundred Seventy (270) days from the Effective
Date, and any extension thereof ("Option Period" ), to obtain the Sublicense
Holder Majority (the "Option"). This grant is irrevocable subject only to a
termination of this Agreement pursuant to Section 4.2(b).




4









(b)

In consideration for the rights granted in Section 2.1(a), Prospective
Sublicense Holder shall pay to Sublicense Holder Five Million One Hundred
Thousand US Dollars ($5,100,000) within Five (5) Business Days after the Option
Exercise Date.

(c)

Within Five (5) Business Days of Sublicense Holder’s receipt of the Five Million
One Hundred Thousand US Dollars ($5,100,000), Sublicense Holder will issue to
Prospective Sublicense Holder new shares of common stock from its treasury such
that, after the issuance, Prospective Sublicense Holder shall hold Fifty-One
Percent (51%) of the total outstanding shares of common stock of Sublicense
Holder.

(d)

Prospective Sublicense Holder in its sole discretion may extend the Option
Period for up to Thirty (30) days by providing to Sublicense Holder before the
end of the Option Period written notice and payment of One Thousand US Dollars
($1,000) for each Thirty (30) day period that Prospective Sublicense Holder
wishes to extend the Option Period.




2.2.

Exclusivity

During the Option Period, Sublicense Holder:




(a)

Shall neither grant to any Person (other than Prospective Sublicense Holder) nor
directly or indirectly, solicit, initiate, facilitate, encourage, or participate
in any discussions or negotiations with any Person concerning entering into,
continuing or consummating any transaction under which any Person other than
Prospective Sublicense  Holder does or will obtain (i) any interest in the
Sublicense Rights, (ii) any interest in the Sublicense Holder, or (iii) control
of Sublicense Holder or any Affiliate of Sublicense Holder that may result in
any interference with, delay, complication or prevention of Sublicense Holder's
sale of the Sublicense Holder Majority; and

(b)

Shall continue to maintain and hold, in its own name, sole ownership and control
of its Seventy Percent (70%) interest in the Sublicense Rights.

2.3.

Exercise of Option

Prospective Sublicense Holder may exercise the Option by delivering to
Sublicense Holder during the Option Period a written communication stating that
Prospective Sublicense Holder is exercising the Option.

2.4.

No Obligation

Prospective Sublicense Holder has no obligation or commitment to exercise the
Option. However, Sublicense Holder shall be bound to sell the




5







Sublicense Holder Majority to Prospective Sublicense Holder if Prospective
Sublicense Holder exercises the Option.

3.

Representations and Warranties




3.1.

Mutual Representations and Warranties

Each party represents and warrants to the other party that:




(a)

It is duly organized, validly existing and in good standing as a corporation or
other entity as represented herein under the laws and regulations of its
jurisdiction of incorporation, organization or chartering;

(b)

It has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder;

(c)

The execution of this Agreement by a Representative whose signature is set forth
at the end hereof has been duly authorized by all necessary corporate action of
the party; and

(d)

When executed and delivered by the party, this Agreement shall constitute the
legal, valid and binding obligation of that party, enforceable against that
party in accordance with its terms.

3.2.

Sublicense Holder's Representations and Warranties

Sublicense Holder represents and warrants that:




(a)

It has sole and exclusive control (by ownership, sublicense or otherwise) of the
right and title in its Seventy Percent (70%) interest in the Sublicense Rights;

(b)

It has and, throughout the Term, shall retain the unconditional and irrevocable
right, power and authority to grant the Option contemplated hereunder;

(c)

Neither its performance of any of its obligations under this Agreement nor the
grant of Option contemplated hereunder does or shall at any time:

(i) conflict with or violate any applicable Law;

(ii) require the consent, approval or authorization of any governmental or
regulatory authority or other third party; or




6







(iii) require the provision of any payment or other consideration to any third
party;

(d)

It is, and throughout the Term shall remain, under no obligation, that does or
will conflict with or otherwise affect this Agreement, including any of
Sublicense Holder's representations, warranties or obligations or Potential
Sublicense Holder's rights hereunder; and

(e)

There neither are, nor, at any time during the Term, will there be any
encumbrances, liens or security interests involving its Seventy Percent (70%)
interest in the Sublicense Rights.

4.

Term and Termination




4.1.

Term

This Agreement shall commence as of the Effective Date and, unless terminated
earlier in accordance with Section 4.2, shall remain in force until the
expiration of the Option Period and any extension thereof ("Term").

4.2.

Termination




(a)

Prospective Sublicense Holder may terminate this Agreement at any time without
cause, and without incurring any obligation, liability or penalty by reason of
such termination on giving Sublicense older not less than Five (5) Business Days
prior written notice.

(b)

Either party may terminate this Agreement effective upon written notice to the
other party if the other party materially breaches this Agreement and such
breach: (i) is incapable of cure; or (ii) being capable of cure, remains uncured
Fifteen (15) Business Days after the breaching party receives written notice
thereof.

4.3.

Survival

The rights and obligations of the parties set forth in this Section
4.3 (Survival) and Section 1 (Definitions), Section 3 (Representations and
Warranties), and Section 5 (Miscellaneous), and any right, obligation or
required performance of the parties in this Agreement which by its express terms
or nature and context is intended to survive termination or expiration of this
Agreement, will survive any such termination or expiration.




7









5.

Miscellaneous




5.1.

Force Majeure

Neither party shall be liable or responsible to the other party, or be deemed to
have defaulted under or breached this Agreement, for any failure or delay in
fulfilling or performing any term hereof, when and to the extent such failure or
delay is caused by: acts of God, flood, fire or explosion, war, terrorism,
invasion, riot or other civil unrest, embargoes or blockades in effect on or
after the Effective Date, national or regional emergency, strikes, labor
stoppages or slowdowns or other industrial disturbances, any passage of law or
governmental order, rule, regulation or direction, or any action taken by a
governmental or public authority, including imposing an embargo, export or
import restriction, quota or other restriction or prohibition, or national or
regional shortage of adequate power or telecommunications or transportation
facilities, in each case provided that: (a) such event is outside the reasonable
control of the affected party; (b) the affected party gives prompt written
notice to the other party, stating the period of time the occurrence is expected
to continue; and (c) the affected party uses diligent efforts to end the failure
or delay and minimize the effects of such event.

5.2.

Further Assurances

Each party shall, and shall cause their respective Affiliates to, upon the
reasonable request, and at the sole cost and expense, of the other party,
promptly execute and deliver such further documents and instruments and perform
such further actions, necessary to give full effect to the terms of this
Agreement.

If to Sublicense Holder:

277 Byng Avenue, North York, Ontario, Canada M2N 4L4

Email Address: reza_samimi2003@yahoo.com

Attention: Reza Samimi, Chief Executive Officer




If to Prospective Sublicense Holder:













With a Copy to

(which copy shall not constitute notice)




330 Highway 7 East, Suite 502

Richmond Hill, Ontario, Canada L4B 3P8

Email Address: moshiri@panaceaglobalinc.com

Attention: Dr. Mahmood Moshiri, Chief Executive Officer







Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road

Second Floor

Lawrenceville, NJ 08648

Email Address: gjaclin@szaferman.com

Attention: Gregg E. Jaclin, Esq., Partner




 5.3.

Independent Contractors

The relationship between the parties is that of independent contractors. Nothing
contained in this Agreement shall be construed as creating any agency,
partnership, joint venture or other form of joint enterprise, employment or
fiduciary relationship between the parties and neither party shall have
authority to contract for or bind the other party in any manner whatsoever.

5.4.

Notices

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with this Section:

Notices sent in accordance with this Section shall be deemed effectively given:




(a)

When delivered by hand (with written confirmation of receipt);

(b)

When received, if sent by a nationally recognized overnight courier (receipt
requested);

(c)

On the date sent by e-mail if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or

(d)

On the Third (3rd) Business Day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.




5.5.

Interpretation

For purposes of this Agreement:




9










(a)

The words "include," "includes" and "including" shall be deemed to be followed
by the words "without limitation";

(b)

The word "or" is not exclusive; and

(c)

The words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole.

Unless the context otherwise requires, references herein: (x) to Sections,
Exhibits and Schedules refer to the Sections of and Exhibits and Schedules
attached to, this Agreement; (y) to an agreement, instrument or other document
means that agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means that statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Exhibits and Schedules
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

5.6.

Headings

The headings in this Agreement are for reference only and shall not affect its
interpretation.

5.7.

Entire Agreement

This Agreement, all Exhibits and, Schedules and any other documents incorporated
herein by reference, constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
conflict between the terms and provisions of this Agreement and those of any
Exhibit, Schedule or other document, the following order of precedence shall
govern: (a) first, this Agreement, excluding its Exhibits and Schedules; (b)
second, the Exhibits and Schedules to this Agreement as of the Effective Date;
and (c) third, any other documents incorporated herein by reference.

5.8.

Assignment

Sublicense Holder shall not assign or otherwise transfer any of its rights, or
delegate or otherwise transfer any of its obligations or performance, under this
Agreement, in each case whether voluntarily, involuntarily, by operation of law
or otherwise, without Prospective Sublicense Holder's prior written consent,
which consent Prospective




10







Sublicense Holder shall not unreasonably withhold or delay. For purposes of the
preceding sentence, and without limiting its generality, any merger,
consolidation or reorganization involving Sublicense Holder (regardless of
whether Sublicense Holder is a surviving or disappearing entity) shall be deemed
to be a transfer of rights, obligations or performance under this Agreement for
which Prospective Sublicense Holder’s prior written consent is required. No
delegation or other transfer will relieve Sublicense Holder of any of its
obligations or performance under this Agreement. Any purported assignment,
delegation or transfer in violation of this Section 5.8 is void. Prospective
Sublicense Holder may freely assign or otherwise transfer all or any of its
rights, or delegate or otherwise transfer all or any of its obligations or
performance, under this Agreement without Sublicense Holder's consent. This
Agreement is binding upon and inures to the benefit of the parties hereto and
their respective permitted successors and assigns.

5.9.

No Third Party Beneficiaries This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

5.10.

Amendment; Modification; Waiver

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the waiving party. Except as otherwise set forth in this Agreement, no
failure to exercise, or delay in exercising, any rights, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude the exercise, or further exercise, of any other
right, remedy, power or privilege.

5.11.

Severability

If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, the invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable that term or provision in any other jurisdiction. Upon a
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement to effect the original intent of the parties as closely as possible in
a mutually acceptable manner so the transactions contemplated hereby can be
consummated as originally contemplated to the greatest extent possible.

5.12.

Governing Law; Submission to Jurisdiction




11










(a)

This Agreement and all related documents, and all matters arising out of or
relating to this Agreement, are governed by, and construed in accordance with,
the laws of the State of Nevada, United States of America, without regard to the
conflict of laws provisions thereof to the extent such principles or rules would
require or permit the application of the laws of any jurisdiction other than
those of the State of Nevada.

(b)

Any legal suit, action or proceeding arising out of or related to this Agreement
shall be instituted exclusively in the federal courts of the United States or
the courts of the State of Nevada in each case located in the city of Las Vegas
and County of Clark, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by mail to such party's address set
forth herein shall be effective service of process for any suit, action or other
proceeding brought in any such court.

5.13.

Waiver of Jury Trial

Each party irrevocably and unconditionally waives any right it may have to a
trial by jury for any legal action arising out of or relating to this Agreement
or the transactions contemplated hereby.

5.14.

Equitable Relief

Each party to this Agreement acknowledges and agrees that (a) a breach or
threatened breach by such party of any of its obligations under this Agreement
would give rise to irreparable harm to the other party for which monetary
damages would not be an adequate remedy and (b) in the event of a breach or a
threatened breach by such party of any such obligations, the other party hereto
shall, in addition to any and all other rights and remedies that may be
available to such party at law, at equity or otherwise in respect of such
breach, be entitled to equitable relief, including a temporary restraining
order, an injunction, specific performance and any other relief that may be
available from a court of competent jurisdiction, without any requirement to
post a bond or other security, and without any requirement to prove actual
damages or that monetary damages will not afford an adequate remedy. Each party
to this Agreement agrees that such party will not oppose or otherwise challenge
the appropriateness of equitable relief or the entry by a court of competent
jurisdiction of an order granting equitable relief, in either case, consistent
with the terms of this Section 5.14.

5.15.

Attorneys Fees

In the event that any action, suit, or other legal or administrative proceeding
is instituted or commenced by either party hereto against the other party
arising




12







out of or related to this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys' fees and court costs from the non-prevailing
party.

5.16

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by e-mail or other means of
electronic transmission (to which a PDF copy is attached) shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date by their respective officers thereunto duly authorized.




PANACEA PHARMA INC.




By: /s/ Reza Samimi ______________




Name: Mr. Reza Samimi




Title: Chief Executive Officer







PANACEA GLOBAL, INC.




By: /s/ Mahmood Moshiri___________




Name: Dr. Mahmood Moshiri




Title: Chief Executive Officer







13





